The Honorable Jay Bradford State Senator P.O. Box 8367 Pine Bluff, AR  71611
Dear Senator Bradford:
This is in response to your request for an opinion regarding a new procedure for the work schedules of the Pine Bluff Police Department.  According to your correspondence, the Department is instituting a 7-day work week with 2 days off and the shifts rotating each 7 days.  You state that it is your understanding that the "Perry Act";, a federal law,1 addresses this situation, and that Arkansas statutes will preclude a mandated 7-day week.
With regard to federal law, our research has not disclosed a prohibition in this regard.  Reference must, however, be made to Ark. Code Ann. 14-52-205 (Supp. 1989) which states:
     (a)  No police officer employed in the police department of any city  of the first class having a population of twenty-five thousand (25,000) or more, according to the 1980 Federal Decennial Census or any subsequent federal census, may be required to work more than forty (40) hour in any one (1) week, nor more than five (5) working days in any one (1) week.
     (b)(1)  All such police officers shall be subject to call at any time by the chief of police or his authorized representative to perform emergency service when, in the opinion of the chief of police or his authorized representative, an emergency exists.
     (2)(A)  All such police officers in these cities shall be subject to call to perform extra work, not to exceed one (1) additional day per week, when, in the opinion of the chief of police or his authorized representative, or the head of the police department, the extra work is required to preserve the public peace, health, or safety or is in the interest of the efficient operation of the police department.
     (B)  Any such police officer working an extra day within such week shall, at the election of the city, receive additional pay or compensatory time off for all time worked in excess of forth (40) hours in that week.  All additional pay shall be in accordance with the regular schedule of pay for such officers.
A police department work schedule that mandates more than five (5) working days in any one (1) week would appear to be contrary to Arkansas law, as to cities covered under the above Code section. The City of Pine Bluff, as a city of the first class with a population exceeding 25,000 falls under this section.1
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
1 It is my understanding that Pine Bluff has a police department, rather than a department of public safety.  In cities with departments of public safety (see A.C.A. 14-42-401 et seq.), the department is deemed to be a fire department for purposes of regulating work hours and benefits.  A.C.A. 14-42-405.  Reference must, therefore, be made in such cities to A.C.A. 14-42-105 with respect to the arrangement of department members' hours.